JOSEPH H. HUNT
Assistant Attorney General

MARCIA BERMAN
Assistant Branch Director

KAREN S. BLOOM
Senior Counsel
R. CHARLIE MERRITT
Trial Attorney
U.S. Department of Justice
Civil Division, Federal Programs Branch
919 East Main Street, Suite 1900
Richmond, VA 23219
(202) 616-8098
robert.c.merritt@usdoj.gov

Attorneys for Defendant

                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
                                   PORTLAND DIVISION

 NIESHA WRIGHT,                                  Case 3:17-cv-01066-JR

             Plaintiff,
 v.
                                                 JOINT STATUS REPORT
 ELISABETH DEVOS,

             Defendant.


         On October 2, 2017, this Court granted Plaintiff’s unopposed motion to stay this case.

ECF 10, 11. The parties now submit this Joint Status Report, per the Court’s October 2 order. Id.

         On November 1, 2016, the U.S. Department of Education (“Department”) promulgated a

final rule addressing, among other things, the circumstances under which student borrowers can

assert a defense to repayment of federal student loan obligations based on misconduct by an

educational institution. See 81 Fed. Reg. 75,926 (“2016 Rule”). The Rule was scheduled to take


______________________________________________________________________________
Joint Status Report                             -1-                           Case No. 3:17-cv-01066-JR
effect on July 1, 2017. On June 16, 2017, the Department issued a notice pursuant to 5 U.S.C.

§ 705, postponing certain provisions of the 2016 Rule. See 82 Fed. Reg. 27,621 (“705 Notice”).

Plaintiff brings this action seeking an order “setting aside” the 705 Notice so that Plaintiff can

have her borrower defense application “reviewed under” the 2016 Rule. Am. Compl., Prayer for

Relief, ECF 2.

       As a result of recent developments in other similar lawsuits, the 705 Notice has been

vacated and the 2016 Rule has taken effect. See Bauer v. DeVos, No. 17-cv-1330, 2018 WL

4353656 (D.D.C. Sept. 12, 2018); Bauer v. DeVos, No. 17-cv-1330, 2018 WL 4483783 (D.D.C.

Sept. 17, 2018); CAPPS v. DeVos, No. 17-cv-999, 2018 WL 5017749, at *1-2 (D.D.C. Oct. 16,

2018). Thus, Defendant believes that this case has become moot. Plaintiff, however, does not

believe that this case is moot because she believes she may be entitled to costs pursuant to 28

U.S.C. § 1920. The parties are considering appropriate measures to bring this matter to a prompt

resolution. The parties do not object to the stay remaining in place while they continue their

discussions. The parties propose filing another status report by January 22, 2019, if the case has

not already been dismissed by that time.


Dated: November 20, 2018                              Respectfully submitted,


                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      MARCIA BERMAN
                                                      Assistant Branch Director

                                                      /s/ R. Charlie Merritt
                                                      KAREN S. BLOOM (DC # 499425)
                                                      Senior Counsel
                                                      R. CHARLIE MERRITT (VA # 89400)
                                                      Trial Attorney
                                                      U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch

                                                -2-
    919 East Main Street, Suite 1900
    Richmond, VA 23219
    (202) 616-8098
    robert.c.merritt@usdoj.gov

    Counsel for Defendant


    /s/ Michael Fuller
    Michael Fuller, OSB No. 09357
    Olsen Daines PC
    US Bancorp Tower
    111 SW 5th Ave., Suite 3150
    Portland, Oregon 97204
    michael@underdoglawyer.com
    Direct 503-201-4570

    Counsel for Plaintiff




3
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing motion was delivered to all counsel of record

via the Court’s ECF notification system.

                                                    /s/ R. Charlie Merritt
                                                    R. CHARLIE MERRITT




                                                4
